DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply submitted January 4, 2021 (hereinafter “Reply”).
Claims 1, 2, 6, 16, and 17 are amended.
Claims 19-23 are pending and have been withdrawn.
Claims 1-18 are pending and have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-18 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-18 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-18 are directed to abstract ideas, as explained below. 

The claims recite the following limitations. Claims 1 and 16 recite determining a property of a web request; determining a plurality of prior web requests associated with the web request property; determining aggregated demographic audit information based on the one or more batches of prior web request; receiving, from a measurement company, results of auditing a batch comprising the plurality of prior web requests, determining aggregated demographic audit information associated with the web request property of the web request based on results of auditing the batches comprising the plurality of web requests, measuring disagreement between a first segment of the aggregated demographic audit information and a second segment of the aggregated demographic audit information; determining a first weight for a first web request property and a second weight for a second web request property based on the disagreement between the first segment and the second segment; and predicting demographics for the web request based on the aggregated demographic audit information, associated with the web request property of the web request, using the first weight for the first web request property and the second weight for the second web request property. Claims 2-15, 17, and 18 recite features that further specify characteristics of data used in the predicting and generating and the techniques for making the prediction(s) and generated data.
Examiner notes that as used in the claims, recitations of web request properties correspond to types of data associated with collections of data about web browsing history. As applicant’s specification notes at ¶ [0068], “The following Table 1 is an example of web request inputs to the demographic predictor. Each of the fields are populated from the HTTP request headers, query parameters, or are lookups. For example, continent, country, metro, zip are created by performing a look-up on the IP address.” These examples demonstrate that a property of a web request is not data pulled exclusively from the transaction that occurs web server interacts with a browser to deliver a web page. Instead, these property of a web request can refer several types of demographic information received from sources, e.g., via a lookup.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features identified above are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion). For example, a person could look at a web request property (e.g., a user’s City (see applicant’s specification at ¶ [0068])), look at the values of two other web sites that the user visited, verify these properties (e.g., by looking at a report), take note of—i.e., measure—the differences between the values collected; determine a weight for the different properties collected (e.g., a weight of ‘1’ meaning fully consider or ‘0’ meaning completely discount), and predict demographics for the user in the specified city using the weights assigned to the city and other properties.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—for the following reasons. First, the claimed features identified above are commercial or legal interactions including advertising, marketing or sales activities or behaviors and business relations. For example, applicant’s specification at ¶ [0001] describes how predictions are used for advertising activities, and thus, are market research activities in support of these sales and business activities. Second, the claimed features identified above manage personal behavior or relationships or interactions between people including following rules or instructions.
Thus, the concepts set forth in claims 1-18 recite abstract ideas. 


The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites one or more processors, a memory, receiving a web request from a user device and transmitting information to and receiving from a measurement company. Claims 2 and 17 recite properties that are sent to a third party and receiving information that is returned. Claim 6 further specifies how the information is transmitted to and received from the measurement company. Claim 16 recites similar features as claim 1, but does not recite the one or more processors or a memory or any requirement that its method be implemented on a machine.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the processors, memory, and user device—are recited at a high level of generality (see, e.g., applicant’s specification at ¶¶ [0002], [0044], [0063], [00153] and [00199]). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to send or receive information between devices or parties (e.g., transmitting information to and receiving from a measurement company) is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). As noted above, their collective functions do not even provide an implementation of the identified abstract ideas on a computer system.
Thus, claims 1-18 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-18 are directed to abstract ideas.

Step 2B
Claims 1-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to receive web requests and send or receive information between devices or parties (e.g., transmitting information to and receiving from a measurement company) is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). And applicant’s specification states at ¶ [0010] that “Demographic targeting technology is used in the largest content delivery platforms in the world. Platforms the likes of Facebook, AOL, Google Adwords, Bing, Yahoo, and others, allow advertisers and other content providers to target based on demographics,” thereby demonstrating that web-based targeted advertising is likewise well-understood, routine, and conventional computer activities. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
Thus, claims 1-18, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.


Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered. The amendments obviate the previous rejections under §§ 112 and 103. The remaining arguments are not persuasive. 

Response to Arguments Regarding Rejections Under § 101
Applicant argues that “The present claims do not recite a judicial exception, as they do not recite a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.” Reply, p. 11. Examiner disagrees, because the claims recite abstract ideas as described above in the rejections under § 101.
Applicant argues that that the claims integrate the identified abstract ideas into a practical application because they “provide for a technique that is dynamic and increases the accuracy and efficiency of predicting demographics for online web requests in real-time. Thus, the present claims provide for improvements to the technical field of online real-time prediction, and are indicative of integration into a practical application.” Reply, p. 11 (emphasis removed).
Examiner disagrees for the following reasons. 
First, no aspects of the claims require that the claimed techniques be applied in real-time or that the processing occurs in a real-time aspect in the typical time it takes one to request and receive a web page with advertising on it. Further, the claims do not even recite any aspect of responding to the web request. Insofar as the claims require receiving a web request and ultimately making a demographic prediction about it, that prediction is not used at all and the web request is not responded to. Similarly, to the extent applicant argues other unclaimed features from the specification, none of these features are required by the claims. Finally, the claims do not include any limitations that specify any particular timing requirements of the claimed process as to require “online real-time prediction” as argued by applicant.
Second, to the extent that applicant is arguing that predictions are improved and made more efficiently or accurately, these would be improvements in the advertising and marketing fields—not to a particular technology or technological process. That is, the alleged improvement would be to the abstract  SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”). In other words, “[A] claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (emphasis added). “[U]nder the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility ….” Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016) (citations omitted).
Applicant argues that the claims recite significantly more than the identified abstract ideas because “Clearly, the claims do not merely recite the allegedly abstract idea of outputting data along with the requirement to perform it on a computer. Many additional elements are recited, in a non-conventional arrangement.” Reply, p. 16. 
Examiner disagrees, because this argument relies on a misidentification of the identified abstract ideas and additional elements in the claims. As noted above, alleged improvements in the advertising and marketing techniques of prediction a demographic audience given an input are nevertheless aspects of the identified abstract ideas—not features of additional elements. The additional elements recited in the claims are the one or more processors, a memory, and receiving a web request from a user device, properties that are sent to a third party and receiving information that is returned. But, inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to send or receive information between devices or parties (e.g., transmitting information to and receiving from a measurement company) is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of web requests and their properties in the claims amounts to an attempt to generally link the use of the judicial receive web requests and send or receive information between devices or parties is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). And applicant’s specification states at ¶ [0010] that “Demographic targeting technology is used in the largest content delivery platforms in the world. Platforms the likes of Facebook, AOL, Google Adwords, Bing, Yahoo, and others, allow advertisers and other content providers to target based on demographics,” thereby demonstrating that web-based targeted advertising is likewise well-understood, routine, and conventional computer activities. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to analyzing and predicting user interactions with websites and example machine learning techniques for doing so.
R. Berwick, “An Idiot’s guide to Support vector machines (SVMs),” March 28, 2016, MIT, pp. 1-28. (Retrieved from the Wayback Machine on September 28, 2020);
U.S. Pub. No. 2016/0155143 A1 to Hsiao et al. (using user-specific information (e.g., user-identifiers) in advertising targeting and performance management);
U.S. Pat. No. 10,261,938 B1 to Jenkins et al. (content preloading using predictive models);
U.S. Pub. No. 2003/0101024 A1 to Adar et al. (user profile classification by web usage analysis); and
U.S. Pub. No. 2011/0238474 A1 to Carr et al. (converged web-identify and mobile device based shopping).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached at (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 







/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622